Filed 05/26/20                                  Case 20-22156                                                    Doc 52

          1      5
                 YOUNG & LAZZARINI
          2      NICHOLAS LAZZARINI (CSB #259247)
                 KENRICK YOUNG (CSB #236032)
          3      770 L Street, Suite 950
                 Sacramento, California 95814-7717
          4      916.929.6865 (tel)
          5      916.471.0377 (fax)
                 info@kenrickyoung.com
          6
                 Attorneys for Creditor Kenny Kwong, an individual
          7
                                    UNITED STATES BANKRUPTCY COURT
          8                          EASTERN DISTRICT OF CALIFORNIA
          9
         10      In re:                                    )    Case No. 20-22156
                                                           )
         11
                                                           )    Chapter 11
         12                                                )
         13                                                )    DCN: NUU-1
                                                           )
         14
                                                           )    OPPOSITION TO MOTION FOR
         15      EURISKO DEVELOPMENT LLC,                  )    RELIEF FROM ORDER
         16                                                )    DISMISSING CASE
                                                           )
         17
                                                           )    Date: June 2, 2020
         18                                                )    Time: 9:30 a.m.
         19                                                )    Place: United States Bankruptcy Court
                                                           )           501 I Street, 6th Floor, Crtrm. 32
         20
                                                           )           Sacramento, CA 95814
         21                   Debtor.                      )    Hon. Christopher D. Jaime
         22                                                )
                                                           )
         23
                                                           )
         24                                                )
         25
         26
         27
         28
                 OPPOSITION TO MOTION                                                        YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 FOR RELIEF                                                            SACRAMENTO, CA 95814-7717
                                                               -1 -                                   916.929.6865
Filed 05/26/20                                    Case 20-22156                                                    Doc 52

          1            Creditor Kenny Kwong, an individual (the “Mr. Kwong”), hereby opposes the
          2      Motion for Relief from Order Dismissing Case filed on May 22, 2020 (Docket # 44)
          3      (the “Motion”) by Debtor Eurisko Development LLC (“Eurisko”).
          4
          5                                               FACTS
          6            Debtor Eurisko Development LLC, a Nevada limited liability company, filed
          7      its petition for relief under Chapter 11 of Title 11 of the United States Code on April
          8      21, 2020 (the “Petition”). (Docket # 1).
          9            Eurisko, a business entity, was not represented by counsel at the time it filed
         10      its Petition as required by Eastern District of California Local Rule 183(a).
         11            On April 23, 2020, the Court issued an Order to Show Cause why this
         12      bankruptcy case should not be dismissed due to Eurisko’s failure to file with or be
         13      represented by counsel. (Docket # 7).
         14            Eurisko failed to retain counsel before the deadline set by the Court and on
         15      May 12, 2020, the Court sustained its Order to Show Cause and dismissed Eurisko’s
         16      bankruptcy case. (Docket # 34).
         17            Eurisko now brings this Motion on shortened time seeking relief from the
         18      Court’s order of dismissal. (Docket ## 42-46).
         19            In its Motion, Eurisko notes, “[w]hile it may be argued that there is no
         20      mistake, inadvertence and [sic] surprise, the court can vacate its order of dismissal
         21      based on ‘any other reason justifying relief’. [Mr. Kwong]’s unfair and fraudulent
         22      practices and violation of the State’s Emergency Order against Foreclosure are
         23      enough justification to grant this motion... In addition, failure to grant the relief will
         24      cause greater hardship to debtor. Debtor argues that the facts presented are sufficient
         25      to justify the relief requested. Further, debtor argues that vacating this order of
         26      dismissal will not prejudice the court in any respect and not vacating the Order would
         27      work grave hardship to the debtor.” Motion, p. 5:3-10.
         28      //
                 OPPOSITION TO MOTION                                                          YOUNG & LAZZARINI
                                                                                             770 L STREET, SUITE 950
                 FOR RELIEF                                                              SACRAMENTO, CA 95814-7717
                                                               -2 -                                     916.929.6865
Filed 05/26/20                                   Case 20-22156                                                   Doc 52

          1                                       DISCUSSION
          2             Fed. Rule Civ. Proc. (“FRCP”) Rule 60, made applicable via Fed. Rule Bankr.
          3      Proc. (“FRBP”) Rule 9024, allows the Court to grant relief to a party from a final
          4      judgment or order under certain, limited circumstances.
          5             To the extent Eurisko is moving for relief pursuant to FRCP Rule 60(b)(1), it
          6      fails to identify any mistake, act of inadvertence, or surprise that would entitle
          7      Eurisko to the relief sought. Motion, p. 5:3-10. Similarly, the Declaration of Andre
          8      Scott in Support of the Motion does not describe any mistake, inadvertence, or
          9      surprise that would constitute a basis for relief under FRCP Rule 60(b)(1). See In re
         10      Sears 102 B.R. 781, 783-784 (Bankr.S.D.Cal. 1989); Bateman v. United States
         11      Postal Serv., 231 F.3d 1220, 1223-1224 (9 Cir. 2000). As such, Eurisko is not
                                                             th




         12      entitled to relief under FRCP Rule 60(b)(1) here as there has been no “mistake,
         13      inadvertence, surprise, or excusable neglect.” FRCP Rule (60)(b)(1).
         14             Relief pursuant to FRCP Rule 60(b)(6), again made applicable via FRBP Rule
         15      9024, is to be granted “‘sparingly as an equitable remedy to prevent manifest
         16      injustice.’ The rule is to be utilized only where extraordinary circumstances
         17      prevented a party from taking timely action to prevent or correct an erroneous
         18      judgment.” United States v. State of Washington, et al., 98 F.3d 1159, 1163 (9 Cir.   th




         19      1996) (quoting United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049
         20      (9 Cir. 1993)). Relief under FRCP Rule 60(b)(6) should be granted only where
                   th




         21      “extraordinary circumstances prevented a litigant from seeking earlier, more timely
         22      relief.” United States v. Alpine, 984 F.2d at 1049. “[R]elief normally will not be
         23      granted unless the moving party is able to show both injury and that circumstances
         24      beyond its control prevented timely action to protect its interests.” Id.
         25             Here, Eurisko’s Motion is long on injury and short on actions to protect its
         26      interests. Both the motion and the supporting declaration provide great detail on the
         27      circumstances underlying the loan transaction and the harm to Eurisko if relief is not
         28
                 OPPOSITION TO MOTION                                                        YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 FOR RELIEF                                                            SACRAMENTO, CA 95814-7717
                                                              -3 -                                    916.929.6865
Filed 05/26/20                                    Case 20-22156                                                      Doc 52

          1      granted, but neither detail why Eurisko could not have taken timely action to prevent
          2      that harm. See Motion, pp. 1-4.
          3            The Court issued its Order to Show Cause Why Case Should Not Be
          4      Dismissed on April 23, 2020 for Eurisko’s failure to retain an attorney to file its
          5      Chapter 11 Petition in violation of Eastern District Court Local Rule 183(a). (Docket
          6      # 7). On May 5, 2020, the Court issued an Order Conditionally Sustaining Order to
          7      Show Cause, noting that Eurisko still had not retained counsel and ordering the
          8      above-captioned bankruptcy case to be dismissed if counsel for Eurisko failed to
          9      enter an appearance before 9:30 am on May 12, 2020. (Docket # 24).
         10            Eurisko failed to retain counsel for its business entity Chapter 11 prior to the
         11      deadline and its bankruptcy case was dismissed following hearing on May 12, 2020.
         12      (Docket # 34).
         13            Eurisko had nineteen (19) days between issuance of the original Order to
         14      Show Cause until dismissal on May 12, 2020. Neither the Motion nor the supporting
         15      declaration provide any explanation or justification for Eurisko’s failure to comply
         16      with the Court’s April 23, 2020 Order, much less the type of extraordinary
         17      circumstance warranting relief under FRCP Rule 60(b)(6). Alexander v. Bleau, 183
         18      B.R. 195, 197 (BAP 9 Cir. 1995) (moving party bears the burden of establishing
                                        th




         19      extraordinary circumstances).
         20            Eurisko failed to act timely during lengthy period it was subject to the Order to
         21      Show Cause. Eurisko was not prevented from acting due to illness or incarceration.
         22      See Klapprott v. United States, 335 U.S. 601 (1949). Instead, absent other
         23      explanation, it is reasonable to infer Eurisko’s failure to act was either tactical or
         24      dilatory. See Ackermann v. United States, 340 U.S. 193 (1950). That the result was
         25      ultimately unfavorable to Eurisko does not entitle it to a second bite at the apple.
         26      Alexander, 183 B.R. at 198; Alpine, 984 F.2d at 1049 (“[R]elief normally will not be
         27      granted unless the moving party is able to show both injury and that circumstances
         28      beyond its control prevented timely action to protect its interests.”).
                 OPPOSITION TO MOTION                                                            YOUNG & LAZZARINI
                                                                                               770 L STREET, SUITE 950
                 FOR RELIEF                                                                SACRAMENTO, CA 95814-7717
                                                              -4 -                                        916.929.6865
Filed 05/26/20                                   Case 20-22156                                                   Doc 52

          1                                       CONCLUSION
          2            For the reasons set forth above, Eurisko’s Motion should be DENIED.
          3            Eurisko is not entitled to relief from the Court’s May 12, 2020 Order
          4      sustaining the Order to Show Cause and dismissing this bankruptcy case. Eurisko
          5      has failed to set forth any facts establishing relief should be granted pursuant to
          6      FRCP Rule 60(b)(1) or (b)(6) for its negligent, mistaken, and/or willful failure to act.
          7
          8      Date: May 26, 2020                      YOUNG & LAZZARINI
          9
         10                                              /s/ Nicholas Lazzarini
                                                                   NICHOLAS LAZZARINI
         11                                                           Attorney for Creditor
         12                                                            KENNY KWONG

         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 OPPOSITION TO MOTION                                                        YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 FOR RELIEF                                                            SACRAMENTO, CA 95814-7717
                                                             -5 -                                     916.929.6865
